 


114 HR 610 IH: To amend title XIX of the Social Security Act to audit States to determine if such States used Medicaid funds in violation of the Hyde Amendment and other Federal prohibitions on funding for abortions, and for other purposes.
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 610 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2015 
Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to audit States to determine if such States used Medicaid funds in violation of the Hyde Amendment and other Federal prohibitions on funding for abortions, and for other purposes. 
 
 
1.Auditing Medicaid payments for family planning 
(a)In generalSection 1936(b) of the Social Security Act (42 U.S.C. 1396u–6(b)) is amended by adding at the end the following:  (5)Annual audit of claims for payment for items or services furnished, or administrative services rendered, under a State plan under this title, to determine if any payments made under section 1903(a)(5) were made in violation of any Federal law that restricts the use of funds under this title for abortions.. 
(b)Reporting requirementsSection 1936(e)(5) of the Social Security Act (42 U.S.C. 1396u–6(e)(5)) is amended— (1)in subparagraph (A), by striking and at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(C)the results of audits conducted pursuant to subsection (b)(5).. (c)Effect on existing contractsThe amendments made by this section may not be construed to affect contracts under section 1936 of the Social Security Act (42 U.S.C. 1396u–6) in existence on the date of enactment of this Act.  
 
